Order issued October 6, 2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-22-00716-CV

                 IN RE ROBERT CARTER HIGLEY, Relator

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-32442

                         MEMORANDUM OPINION

      Before this court is an emergency motion filed by relator Robert Carter Higley
to instruct the trial court to stay all proceedings relating to discovery of attorney
communications until this mandamus proceeding is resolved. After considering the
motion, this court hereby temporarily stays all proceedings relating to discovery of
attorney communications, including the trial court’s show cause hearing scheduled
for October 10, 2022, pending resolution of relator’s motion. Real party in interest
Robert Allen Higley is directed to file a response to the motion within 7 days of the
date of this order.
                                      PER CURIAM

Panel consists of Justices Wise, Bourliot, and Hassan.




                                        2